IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-82,790-01


                            EX PARTE MARCEL DAVIS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. W09-57260-R(A) IN THE 265TH DISTRICT COURT
                               FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to a child

and sentenced to fifty years’ imprisonment. The Fifth Court of Appeals affirmed his conviction.

Davis v. State, No. 05-11-00585-CR (Tex. App.—Dallas Apr. 5, 2012) (not designated for

publication).

        On March 18, 2015, we remanded this application for a second response from counsel and

further findings of fact and conclusions of law. After we received the supplemental record,
                                                                                                      2

Applicant filed a motion with the Court. He contends that he has not received a copy of the

supplemental record and that the District Clerk failed to comply with Article 11.07, § 7 of the Code

of Criminal Procedure.

       In these circumstances, additional facts are needed. The trial court is the appropriate forum

for findings of fact. The trial court shall order the District Clerk to respond and state whether she

complied with § 7 after the record was developed on remand. The trial court may use any means set

out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       After reviewing the District Clerk’s response, the trial court shall determine whether she

complied with § 7.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 45 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: August 26, 2015
Do not publish